UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-53570 ActiveCare, Inc. (Exact name of registrant as specified in its charter) Delaware 87-0578125 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1365 West Business Park Drive Orem, UT (Address of principal executive offices) (Zip Code) (877) 219-6050 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNox As of August 19, 2014, the registrant had 45,902,851 shares of common stock outstanding. Explanatory Note ActiveCare, Inc. (the “Company”) is filing this Amendment to its previously filed Form 10-Q for the three and nine months ended June 30, 2014 and 2013 to restate its condensed consolidated financial statements as of and for the three and nine months ended June 30, 2014 and 2013. The restatement is described in Note 2 in the “Notes to Condensed Consolidated Financial Statements (Unaudited)”, which is part of this Form 10-Q/A. The information in this Form 10-Q/A is amended to read in its entirety as set forth in this Amendment. Except to reflect the restatement of the condensed consolidated financial statements, the information in this Amendment has not been updated or otherwise changed to reflect any events, conditions or other developments that have occurred or existed since August 19, 2014, the date the original Form 10-Q was filed. Accordingly, except solely with regard to the restatement, all information in this Amendment speaks only as of August 19, 2014. References to "this Form 10-Q/A" mean this Amendment on Form 10-Q/A unless the context requires otherwise. For more information about the restatement, see ActiveCare's Current Report on Form 8-K filed on October 3, 2014 and 10-K/A filed on November 10, 2014. 2 ActiveCare, Inc. Quarterly Report on Form 10-Q/A Table of Contents Page PART I – FINANCIAL INFORMATION 4 Item 1.Financial Statements 4 Condensed Consolidated Balance Sheets (Unaudited) 4 Condensed Consolidated Statements of Operations (Unaudited) 6 Condensed Consolidated Statements of Cash Flows (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results ofOperations 24 Item 3.Quantitative and Qualitative Disclosures About Market Risk 31 Item 4.Controls and Procedures 31 PART II – OTHER INFORMATION 31 Item 1.Legal Proceedings 31 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3.Defaults Upon Senior Securities 32 Item 5.Other Information 32 Item 6.Exhibits 33 SIGNATURES 34 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements ActiveCare, Inc. Condensed Consolidated Balance Sheets (Unaudited) June 30, September 30, (Restated) (Restated) Assets Current assets: Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other Total current assets Customer contracts, net Goodwill Patents, net Property and equipment, net Deposits and other assets Domain name, net Total assets $ $ See accompanying notes to condensed consolidated financial statements. 4 ActiveCare, Inc. Condensed Consolidated Balance Sheets (Unaudited) (Continued) June 30, September 30, (Restated) (Restated) Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accounts payable, related-party Accrued expenses Current portion of notes payable Notes payable, related-party Derivatives liability Dividends payable Total current liabilities Notes payable, net of current portion Total liabilities Stockholders’ deficit: Preferred stock, $.00001 par value: 10,000,000 shares authorized; 0 and 480,000 shares of Series C; 45,000 and 938,218 shares of Series D; 70,070 and 61,723 shares of Series E; and 5,361 and 0 shares of Series F, respectively 1 15 Common stock, $.00001 par value: 200,000,000 shares authorized; 45,902,851 and 21,775,303 shares outstanding,respectively Additional paid-in capital, common and preferred Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. 5 ActiveCare, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, (Restated) (Restated) (Restated) (Restated) Revenues: Chronic illness monitoring $ CareServices Total revenues Cost of revenues: Chronic illness monitoring CareServices Total cost of revenues Gross profit (deficit) ) ) Operating expenses: Selling, general and administrative (including $981,254, $678,596, $2,555,644, and $2,181,098, respectively, of stock-based compensation) Research and development Total operating expenses Loss from operations ) Other income (expense): Gain (loss) on derivatives liability ) - Loss on induced conversion of debt - - ) - Interest expense, net ) Loss on disposal of property and equipment ) Other income (expense) ) ) Total other income (expense) Net loss from continuing operations ) Loss from discontinued operations - ) - ) Net loss ) Deemed dividend on conversion of preferred stock to common stock - - ) - Dividends on preferred stock ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - ) - ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted See accompanying notes to condensed consolidated financial statements. 6 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 30, (Restated) (Restated) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Gain on derivatives liability ) ) Stock-based compensation expense Stock and warrants issued for services - Stock issued for interest expense Amortization of debt discounts Loss on induced conversion of debt - Loss on disposal of property and equipment Gain on sale of discontinued operations - ) Inventory reduction for obsolescence - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and other ) ) Accounts payable ) Accrued expenses ) Deposits and other assets ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Cash used to dispose of property and equipment ) - Proceeds from sale of discontinued operations - Proceeds from sale of equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the sale of preferred stock, net - Proceeds from issuance of related-party notes payable, net Proceeds from issuance of notes payable, net Principal payments on related-party notes payable ) ) Principal payments on notes payable ) ) Payment of dividends ) - Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of the period Cash, end of the period $ $ See accompanying notes to condensed consolidated financial statements 7 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (Continued) Nine Months Ended June 30, (Restated) (Restated) Supplemental Cash Flow Information: Cash paid for interest $ $ Non-Cash Investing and Financing Activities: Related-party notes payable converted to common stock $ $ - Notes payable converted to preferred stock - Dividends on preferred stock and related interest Issuance of stock for loan origination fees - Conversion of notes payable into common stock Liability to issue shares of common stock for loan origination fees - Issuance of stock for dividends Reclassification of derivatives liability to equity - Conversion of notes payable to debentures - Issuance of preferred stock for accrued liabilities - Issuance of derivatives liability - See accompanying notes to condensed consolidated financial statements 8 ActiveCare, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The unaudited interim condensed consolidated financial statements of ActiveCare, Inc. (the “Company” or “ActiveCare”) have been prepared in accordance with Article 8 of Regulation S-X promulgated by the Securities and Exchange Commission.Certain information and disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, the accompanying interim condensed consolidated financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Company’s financial position as of June 30, 2014 and September 30, 2013, and the results of its operations and its cash flows for the three and nine months ended June 30, 2014 and 2013.These financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto that are included in the Company’s Annual Report on Form 10-K/A for the year ended September 30, 2013.The results of operations for the three and nine months ended June 30, 2014 may not be indicative of the results for the full fiscal year ending September 30, 2014. During fiscal year 2013, the Company completed a 10-for-1 reverse common stock split, and all periods presented have been retroactively adjusted to reflect the reverse common stock split. Going Concern The Company continues to incur negative cash flows from operating activities and recurring net losses.The Company had negative working capital as of June 30, 2014 and September 30, 2013.These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. In order for the Company to eliminate substantial doubt about its ability to continue as a going concern, it must achieve profitability, generate positive cash flows from operating activities and obtain the necessary debt or equity funding to meet its projected capital investment requirements.Management’s plans with respect to this uncertainty include raising additional capital by issuing debt or equity securities and increasing the sales of the Company’s services and products.During the nine months ended June 30, 2014, the Company (1) completed the sale of Series F convertible preferred stock (“Series F preferred stock”) for net proceeds of $3,580,771, after considering $675,229 of related costs; (2) converted $2,326,801 of debt and accrued interest to common stock; (3) converted $574,592 of debt and accrued interest to Series F preferred stock; and (4) converted $83,473 of debt and accrued interest to Series E preferred stock. There can be no assurance that the Company will be able to raise sufficient additional capital or that revenues will increase rapidly enough to offset operating losses.If the Company is unable to increase revenues or obtain additional financing, it will be unable to continue the development of its products and may have to cease operations. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the balance sheet dates and the reported amounts of revenues and expenses for the reporting periods. Actual results could differ from these estimates. Fair Value of Financial Instruments The Company measured the fair values of its assets and liabilities using the US GAAP hierarchy.The carrying amounts reported in the condensed consolidated balance sheets for cash, accounts receivable, accounts payable, and accrued liabilities approximate fair values due to the short-term nature and liquidity of these financial instruments. Derivative financial instruments are recorded at fair value based on current market pricing models. The carrying amounts reported for notes payable approximate fair value because the underlying instruments are at interest rates which approximate current market rates. 2. Restatement of Previously Reported Financial Information The Company restated the condensed consolidated financial statements as of and for the periods presented herein to correct the accounting related to revenue recognition for Chronic Illness supplies shipped to distributors.Specifically, the Company determined it was better practice to defer revenue recognition until the products are shipped to the end users as opposed to the distributors, even though the distributors had taken title to the products and there were no significant rights of return.The recognition of revenue is deferred until later periods and cash flows related to these transactions are not impacted. The condensed consolidated financial statements have been restated to properly reflect revenues, costs of revenues, inventory, and related balance sheet accounts related to the Chronic Illness Monitoring segment. The following schedules reconcile the amounts as originally reported to the corresponding restated amounts. See description of the September 30, 2013 restated balance sheet captions in Note 2 to the consolidated financial statements in the Form 10-K/A. Restated balance sheet captions June 30, 2014 As previously reported Restatement adjustments As restated Accounts receivable, net $ $ ) $ Inventory Total current assets ) Total assets ) Accrued expenses ) Total current liabilities ) Total liabilities ) Accumulated deficit ) ) ) Total stockholders’ deficit ) ) ) Total liabilities and stockholders’ deficit $ $ ) $ 9 Restated statement of operations captions Three months ended June 30, 2014 As previously reported Restatement adjustments As restated Revenues: Chronic illness monitoring $ $ $ Total revenues Cost of revenues: Chronic illness monitoring Total cost of revenues Gross deficit ) ) Loss from operations ) ) Net loss from continuing operations ) ) Net loss ) ) Net loss attributable to common stockholders ) ) Net loss per common share - basic and diluted $ ) $ $ ) Three months ended June 30, 2013 As previously reported Restatement adjustments As restated Revenues: Chronic illness monitoring $ $ ) $ Total revenues ) Cost of revenues: Chronic illness monitoring ) Total cost of revenues ) Gross profit ) Loss from operations ) ) ) Net loss from continuing operations ) ) ) Net loss ) ) ) Net loss attributable to common stockholders ) ) ) Net loss per common share - basic and diluted $ ) $ ) $ ) 10 Nine months ended June 30, 2014 As previously reported Restatement adjustments As restated Revenues: Chronic illness monitoring $ $ $ Total revenues Cost of revenues: Chronic illness monitoring Total cost of revenues Gross deficit ) ) Loss from operations ) ) Net loss ) ) Net loss attributable to common stockholders ) ) Net loss per common share - basic and diluted $ ) $ - $ ) Nine months ended June 30, 2013 As previously reported Restatement adjustments As restated Revenues: Chronic illness monitoring $ $ ) $ Total revenues ) Cost of revenues: Chronic illness monitoring ) Total cost of revenues ) Gross profit ) Loss from operations ) ) ) Net loss from continuing operations ) ) ) Net loss ) ) ) Net loss attributable to common stockholders ) ) ) Net loss per common share - basic and diluted $ ) $ ) $ ) 11 Restated statement of cash flows captions Nine months ended June 30, 2014 As previously reported Restatement adjustments As restated Cash flows from operating activities: Net loss $ ) $ $ ) Inventory reduction for obsolescence - Changes in operating assets and liabilities: Accounts receivable ) Inventory Accrued expenses $ $ ) $ Nine months ended June 30, 2013 As previously reported Restatement adjustments As restated Cash flows from operating activities: Net loss $ ) $ ) $ ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) ) ) Accrued expenses $ $ ) $ ) 3. Discontinued Operations In June 2013, the Company sold the assets and liabilities of its reagents segment.This segment was engaged in the business of manufacturing and marketing medical diagnostic stains, solutions and related equipment to hospitals and medical testing labs.The purchaser was a former employee. The Company no longer holds any ownership interest in the reagents segment and has ceased incurring costs related to its operations and development. The sale included all applicable segment assets and liabilities including, accounts receivable, inventory, accounts payable, property, equipment and leased equipment. As a result of the sale of the reagents business, the Company has reflected this segment as discontinued operations in the condensed consolidated financial statements for the three and nine months ended June 30, 2013.The following table summarizes certain operating data for discontinued operations for the three and nine months ended June 30, 2013: Three months ended Nine months ended June 30, June 30, Revenues $ $ Cost of revenues ) ) Gross margin (deficit) ) Selling, general and administrative expenses ) ) Loss from discontinued operations ) ) Gain on sale of discontinued operations Net loss from discontinued operations $ ) $ ) 12 4. Net Loss per Common Share Basic net loss per common share (“Basic EPS”) is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding during the year. Diluted net loss per common share (“Diluted EPS”) is computed by dividing net loss available to common stockholders by the sum of the weighted average number of common shares outstanding and the weighted-average dilutive common share equivalents then outstanding.The computation of Diluted EPS does not assume exercise or conversion of securities that would have an anti-dilutive effect. Common share equivalents consist of shares of common stock issuable upon the exercise of stock options, stock purchase warrants and the conversion of convertible preferred stock or debt instruments into common stock.As of June 30, 2014 and 2013, there were 17,168,988 and 14,813,664 outstanding common share equivalents, respectively, that were not included in the computation of diluted net loss per common share as their effect would be anti-dilutive. The anti-dilutive common stock equivalents outstanding consisted of the following as of: June 30, June 30, Common stock options and warrants Series C convertible preferred stock - Series D convertible preferred stock Series E convertible preferred stock - Series Fconvertible preferred stock - Convertible debt Restricted shares of common stock Total common stock equivalents 5. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued ASU 2014-09, Revenue from Contracts with Customers, which supersedes nearly all existing revenue recognition guidance under US GAAP. The core principle of ASU 2014-09 is to recognize revenues when promised goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled for those goods or services. ASU 2014-09 defines a five-step process to achieve this core principle and, in doing so, more judgment and estimates may be required within the revenue recognition process than are required under existing US GAAP. The standard is effective for annual periods beginning afterDecember 15, 2016, and interim periods therein. Early adoption is not permitted. The Company is currently assessing the impact, if any, of implementing this guidance on its consolidated financial position, results of operations and liquidity. 6. Inventory Inventory is recorded at the lower of cost or market, cost being determined using the first-in, first-out (“FIFO”) method. Inventory is for the Chronic Illness Monitoring segment and consists of diabetic supplies.Inventory held by distributors is reported as inventory until the supplies are shipped to the end user by the distributor.The Company estimates an inventory reserve for obsolescence and excessive quantities.As of June 30, 2014 and September 30, 2013 the inventory reserve was $1,543,160 and $0, respectively. Due to competitive pressures and technological innovation, it is possible that estimates of net realizable values could change in the near term.As of June 30, 2014 and September 30, 2013, the net realizable value of inventory was $1,574,220 and $4,677,526, respectively. 7. Customer Contracts During fiscal year 2012, the Company recorded customer contracts of $2,369,882 acquired in its purchase of 4G Biometrics, LLC and Green Wire, LLC and affiliates.The Company is amortizing the customer contracts over their estimated useful lives (through 2015).Amortization expense for the nine months ended June 30, 2014 and 2013 was $596,164 and $624,774, respectively.As of June 30, 2014 and September 30, 2013, accumulated amortization was $1,531,525 and $935,361, respectively.The Company’s future customer contract amortization as of June 30, 2014, is as follows: 13 Years Ending September 30, 2014 (three months) $ $ 8. Patents The Company is amortizing its patents over their remaining useful lives (through 2018).Amortization expense for each of the nine-month periods ended June 30, 2014 and 2013 was $95,153.As of June 30, 2014 and September 30, 2013, accumulated amortization was $450,611 and $355,458, respectively. The Company’s future patent amortization as of June 30, 2014, is as follows: Years Ending September 30, 2014 (three months) $ $ 9. Property and Equipment Property and equipment are stated at cost, less accumulated depreciation and amortization.Depreciation and amortization are determined using the straight-line method over the estimated useful lives of the assets, which range between 3 and 7 years.Leasehold improvements are amortized over the shorter of the estimated useful lives of the assets or the terms of the lease.Equipment leased to customers is depreciated over the 3-year estimated useful lives of the related equipment, regardless of whether the equipment is leased to a customer or remaining in stock, and is recorded in cost of revenues for CareServices.Expenditures for maintenance and repairs are expensed as incurred.Upon the sale or disposal of property and equipment, any gains or losses are included in the results of operations. Property and equipment consist of the following as of: June 30, September 30, Equipment leased to customers $ $ Leasehold improvements Software Furniture Equipment Total property and equipment Accumulated depreciation and amortization ) ) Property and equipment, net $ $ Depreciation and amortization expense for the nine months ended June 30, 2014 and 2013 was $151,156 and $206,214, respectively. 14 10. Accrued Expenses Accrued expenses consist of the following as of: June 30, September 30, (Restated) (Restated) Commissions and fees $ $ Payroll expense Liability to issue common stock - Freight and shipping Deferred rent Interest Other Total accrued expenses $ $ 11. Notes Payable The Company had the following notes payable outstanding as of: June 30, September 30, Note payable to the former owners of Green Wire, secured by customer contracts, imputed interest rate of 12%, monthly installments over a 38-month term.In March 2013, the Company issued 15,000 shares of common stock (fair value of $24,000)to extend the term of the note.The fair value is being amortized to interest expense over the remaining life of the note. $ $ Unsecured note payable with no interest, due March 2015. The Company issued warrants to purchase 450,000 shares of common stock (fair value of $143,634).The note also requires a payment of 667,000 shares of common stock at the end of the term (fair value of $230,293), recorded as an accrued liability. - 15 June 30, September 30, Unsecured notes with interest at 15% (18% after due date), due April 2013.The Company issued 20,000 shares of Series D preferred stock as loan origination fees (fair value of$195,000).Principal of $50,000 and accrued interest of $13,333 were converted to common stock in December 2013. $ $ Notes payable with interest at 12%, secured by the Company's assets, due August 2014.The Company issued warrants to purchase 36,667 shares of common stock (fair value of $51,452) as due diligence fees and issued 25,000 shares of common stock(fair value of $31,250) to a related party as consideration for a personal guarantee.The notes and accrued interest were converted to Series F preferred stock in December 2013. - Unsecured note with interest at 12%, due March 2013.The note and accrued interest were converted to common stock in November 2013. - Series A debenture loan payable with interest at 12%, secured by customer contracts, payable in monthly installments, and due February 2016. The debenture was converted to Series E preferred stock in October 2013. - Unsecured note with interest at 15%, due March 2013. The note and accrued interest were converted to common stock in November 2013. - Total notes payable before discount Less discount ) ) Total notes payable Less current portion ) ) Notes payable, net of current portion $ $ 12. Related-Party Notes Payable The Company had the following related-party notes payable outstanding as of: June 30, September 30, Entities controlled by an officer of the Company purchased a $2,813,175 customer receivable for $1,710,500.The Company may buy back the receivable for $1,950,000 less cash received by the entities before March 2015.The $239,500 difference between the buyback and cashreceived plus $253,500 of commission is being amortized to interest expense over the buy back term. $ $ - Unsecured note payable to a former officer of the Company with interest at 15%, due June 2012, currently in default.The note included a $3,000 loan origination fee added to the principal and is convertible into common stock at $0.50 per share. Unsecured note payable to a former officer of the Company with interest at 12%, due September 2013, currently in default, and convertible into common stock at $0.75 per share. 16 June 30, September 30, Unsecured note payable to an entity controlled by the Company’s CEO, interest at 12%, due on demand, and convertible into common stock at $0.75 per share.The Company issued 17,500 shares of common stock (fair value of $26,250) as loan origination fees.In December 2013, $160,000 of the note was converted to common stock. $ $ Unsecured note payable to an officer of the Company with interest at 12%, due on demand. Unsecured notes payable to an entity controlled by an officer of the Company with interest at 15%, due September 2013.The Company issued 60,000 shares of common stock (fair value of $93,000) as loan origination fees.The notes and accrued interest were converted to common stock in December 2013. - Unsecured note payable to an entity controlled by an officer of the Companywith interest at 12%, due September 2013.The Company issued 30,000 shares of common stock (fair value of $38,100) as loan origination fees.The note and accrued interest were converted to common stock in December 2013. - Unsecured note payable to an entity controlled by an officer of the Company withinterest at 12%, due September 2013.The Company issued 30,000 shares of common stock (fair value of $37,500) as loan origination fees.The note and accrued interest were converted to common stock in December 2013. - Unsecured notes payable to an entity controlled by an officer of the Company with interest at 12%, due April 2013.The note and accrued interest were converted to common stock in December 2013. - Unsecured note payable with no interest to an entity controlled by an officer of the Company, repaid during the three months ended December 31, 2013. - Unsecured note payable to an entity controlled by an officer of the Company with interest at 12%, due June 2013.The Company issued 5,600 shares of Series D preferred stock (fair value of $56,252) as loan origination fees.The note and accrued interest were converted to common stock in December 2013. - Unsecured notes payable with no interest to an individual related to an officer of the Company; repaid during the three months ended December 31, 2013. - Series B unsecured debenture to an entity controlled by an officer of the Company with interest at 12%, due December 2015.The debenture and accrued interest were converted to common stock during the three months ended December 31, 2013. - Total notes payable, related-party, before discount Less discount ) ) Total notes payable, related-party $ $ 17 13. Fair Value Measurements The Company measured the fair values of its assets and liabilities using the US GAAP hierarchy levels as follows: Level 1 The Company does not have any Level 1 inputs available to measure its assets. Level 2 The Company’s embedded derivative liabilities are measured on a recurring basis using Level 2 inputs. Level 3 The Company’s goodwill is measured using Level 3 inputs. The Company’s embedded derivative liabilities are re-measured to fair value as of each reporting date until the contingency is resolved, see Note 14. 14. Derivatives Liability The derivatives liability as of June 30, 2014 and September 30, 2013 was $466,797 and $795,151, respectively.The derivatives liability as of September 30, 2013 was eliminated due to the conversion of notes payable with variable conversion features.The derivatives liability as of June 30, 2014 is related to a variable conversion price adjustment on the Series F preferred stock.The conversion price on Series F preferred stock may be adjusted from $1.00 based on the number of subscribers as of December 31, 2014. During the three and nine months ended June 30, 2014, the Company estimated the fair value of the embedded derivatives prior to their conversion and elimination using a binomial option-pricing model with the following assumptions, according to the instrument: exercise price of $0.72 per share; risk free interest rate of 0.060%; expected life of 0.50 years; expected dividends of 0%; a volatility factor of 105%; and a stock price of $0.50.The expected lives of the instruments were equal to the average term of the conversion option.The expected volatility is based on the historical price volatility of the Company’s common stock.The risk-free interest rate represents the U.S. Treasury constant maturities rate for the expected life of the related conversion option. The dividend yield represents anticipated cash dividends to be paid over the expected life of the conversion option.The loss on derivative liabilities for the three months ended June 30, 2014 and 2013 was $466,797 and $0, respectively.The gain on derivative liabilities for the nine months ended June 30, 2014 and 2013 was $12,940 and $45,697, respectively. 15. Preferred Stock The Company is authorized to issue 10,000,000 shares of preferred stock, with a par value of $0.00001 per share.Pursuant to the Company’s Certificate of Incorporation, the Board of Directors has the authority to amend the Company’s Certificate of Incorporation without further stockholder approval, to designate and determine the preferences, limitations and relative rights of the preferred stock before any issuance of the preferred stock and to create one or more series of preferred stock, fix the number of shares of each such series, and determine the preferences, limitations and relative rights of each series of preferred stock, including dividend rights, dividend rates, conversion rights, voting rights, terms of redemption, redemption prices, and liquidation preferences. Series C Convertible Preferred Stock As of September 30, 2013, the Company had 480,000 shares of Series C convertible preferred stock issued and outstanding (“Series C preferred stock”).In December 2013, all 480,000 shares of Series C preferred stock were converted to 672,000 shares of common stock.The conversion rate of 1.4 shares of common stock was greater than the designated conversion rate of one share of common stock and, therefore, the fair value of the additional 192,000 shares was recorded as a deemed dividend. In addition, the Company recognized $11,367 of dividends on Series C preferred stock and settled the accrued dividends by issuing 11,599 shares of common stock.The Series C preferred stock was non-voting. Series D Convertible Preferred Stock The Board of Directors has designated 1,000,000 shares of preferred stock as Series D convertible preferred stock (“Series D preferred stock”).The Series D preferred stock is voting on an as-converted basis.The Series D preferred stock has a dividend rate of 8%, payable quarterly.The Company may redeem the Series D preferred shares at a redemption price equal to 120% of the original purchase price with 15 days notice. In December 2013, 893,218 shares of Series D preferred stock were converted to 6,252,526 shares of common stock.The conversion rate of 7 shares of common stock was greater than the designated conversion rate of 5 shares of common stock and, therefore, the fair value of the additional 1,786,436 shares was recorded as a deemed dividend. In addition, the Company recognized $63,062 of dividends on Series D preferred stock and settled the accrued dividends by issuing 75,203 shares of common stock. 18 Series E Convertible Preferred Stock During fiscal year 2013, the Board of Directors designated shares of preferred stock as Series E convertible preferred stock (“Series E preferred stock”).Series E preferred stock is convertible into common stock at $1.00 per share, the conversion price is adjustable if there are distributions of common stock or stock splits by the Company.The designation also provides that the Series E preferred stock is non-voting and receives a monthly dividend of 3.322% for 25 to 32 months.In addition, the convertibility and the redemption price of the Series E preferred stock is gradually reduced by dividend payments over 25 to 32 months.After the dividend payment term, the redemption price of Series E preferred stock is $0 and the Series E preferred stock has no convertibility to common stock.During the three months ended December 31, 2013, the Company issued 8,347 shares of Series E preferred stock for the conversion of an $83,473 note payable and accrued interest. During the three and nine months ended June 30, 2014, the Company paid dividends of $67,188 and $223,827, respectively, to Series E preferred stockholders.As of June 30, 2014, the redemption price for the Series E preferred stock was $494,162. Series F Convertible Preferred Stock During the three months ended December 31, 2013, the Board of Directors designated 7,803 shares of preferred stock as Series F convertible preferred stock (“Series F preferred stock”).In April 2014, the Company increased the authorized shares of Series F preferred stock to 10,000.Series F preferred stock is non-voting, has a stated value of $1,000 and is convertible into common stock at $1.00 per share subject to a milestone adjustment for the number of subscribers as of December 31, 2014 (see Note 14).The Series F preferred stock has a dividend rate, payable quarterly, of 8% until April 30, 2015, 16% from May 1, 2015 to July 31, 2015, 20% from August 1, 2015 to October 31, 2015 and 25% thereafter. During the nine months ended June 30, 2014, the Company issued 5,361 shares of Series F preferred stock for net proceeds of $3,580,771, after considering $675,229 of related costs, and the conversion of $574,592 of debt and accrued interest.The Company settled $144,030 of dividends plus $3,601 of accrued interest on Series F preferred stock by paying $73,815 in cash and issuing 184,541 shares of common stock. Liquidation Preference Upon any liquidation, dissolution or winding up of the Company, before any distribution or payment may be made to the holders of the common stock, the holders of the Series C preferred stock, Series D preferred stock, Series E preferred stock, and Series F preferred stock are entitled to be paid out of the assets an amount equal to $1.00 per share plus all accrued but unpaid dividends.If the assets of the Company are insufficient to make payment in full to all holders of preferred stock, then the assets shall be distributed among the holders of preferred stock ratably in proportion to the full amounts to which they would otherwise be entitled. 16.Common Stock In April 2014, the Company amended its Certificate of Incorporation increasing the total number of authorized shares of common stock from 50,000,000 shares to 200,000,000 shares. During the nine months ended June 30, 2014, the Company issued 24,127,548 shares of common stock as follows: · 3,712,549 shares to settle notes payable and related accrued interest, the value on the date of grant was $2,447,857; · 584,100 shares to the Chief Executive Officer for the exercise of a modified stock option agreement (the exercise price was reduced to $0), the change in value due to the modification was $134,897; · 474,000 shares to a former Chief Executive Officer for the exercise of a modified stock option agreement (the exercise price was reduced to $0), the change in value due to the modification was $400,585; · 650,000 shares to an entity controlled by an officer of the Company for the exercise of modified stock option agreements (the exercise prices were reduced to $0), the change in value due to the modification was $41,322 and the shares vest quarterly over two years; · 15,000 shares to a board member for the exercise of a modified stock option agreement (the exercise price was reduced to $0), the change in value due to the modification was $5,746; · 161,738 shares for notes payable origination fees, the value on the date of grant was $163,170; · 342,930 shares for equity investment finders’ fees, the value on the date of grant was $342,000; 19 · 6,892 shares to officers of the Company as late fees for unpaid services, the value on the date of grant was $6,892; · 6,924,526 shares in connection with the conversion of 480,000 shares of Series C preferred stock and 893,218 shares of Series D preferred stock; · 271,343 shares to settle accrued dividends for Series C, Series D and Series F preferred stock, the value on the date of grant was $148,244; · 409,000 shares for services provided by independent consultants, the value on the date of grant was $237,800; · 868,136 shares for employee compensation for past services and bonuses, the value on the date of grant was $427,205; · 100,000 shares for services provided by a board member, the value on the date of grant was $85,000; · 5,000,000 shares to the Chief Executive Officer for future services, the value on the date of grant was $2,400,000 and the shares vest quarterly over two years; · 535,000 shares for employee compensation for future services, the value on the date of grant was $256,800 and the shares vest quarterly over two years; · 4,072,334 shares to an entity controlled by an officer of the Company for future services, the value on the date of grant was $1,954,720 and the shares vest quarterly over two years. 17. Common Stock Options and Warrants The fair value of common stock options and warrants are estimated on the dates of grant using a binomial option-pricing model.The expected lives of stock options and warrants represent the period of time that the stock options and warrants are expected to be outstanding, based on the simplified method.Expected volatilities are based on historical volatility of the Company’s common stock, among other factors.The Company uses the simplified method within the valuation model due to the Company’s short trading history and limited exercise history.The risk-free rate related to the expected term of the stock option and warrants is based on the U.S. Treasury yield curve in effect at the time of grant.The dividend yield is zero. During fiscal years 2014 and 2013, the Company measured the fair values of the warrants using a binomial valuation model with the following assumptions: Nine Months Ended June 30 Exercise price $
